Appeal by defendant from an amended judgment of the Supreme Court, Queens County, rendered June 9, 1972, (1) revoking probation theretofore granted to him on March 20, 1970 upon a conviction of attempted grand larceny in the third degree and (2) resentencing him to a one-year term in the New York City Department of Correction, to run consecutively with a sentence he was then serving. Amended judgment reversed as to the resentence, on the law, and case remanded to the Criminal Term for resentence. After revoking the original sentence of probation, the trial court imposed a new sentence, for violation of probation, under CPL 410.70, but failed to ask defendant as required by CPL 380.50, whether he wished to make a statement in his own behalf. This constituted error, requiring that defendant be remanded for resentence upon his guilty plea to violation of probation. Munder, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.